Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	In re claim 33 line 2, the word “space” has been changed to – a space --;
In re claim 34 line 8, the words “ram air” has been changed to – a ram air --;

Note:  Examiner’s amendment is needed to correct minor antecedent basis error and not in any way change the patentability of the claimed invention.


Reasons of Allowance
Reference to Baldwin et al. (USPUB. 2005/0092538) is the closest prior to the claimed invention.  However, the prior art does not teach a frame assembly for a two-wheeled electric vehicle having
a head pipe and at least two rear tubes extending rearwardly from the head pipe, wherein at least a portion of the at least two rear tubes is extending upwardly towards a rear side of a two-
wheeled electric vehicle and at least a portion of the at least two rear tubes is extending substantially horizontally towards the rear side of the two-wheeled electric vehicle in continuation to the upwardly extending portion of the at least two rear tubes   so that   at least a portion of the electric battery module is behind the upwardly extending portion and is located directly below the substantially horizontal portion of rear tube.

         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

          Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
	lnformation regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TONY H WINNER/Primary Examiner, Art Unit 3611